internal_revenue_service department of the treasury sin washington dc no third party contacts contact person telephone number in reference to op b eo t date mar o o t e e t s i s i k k n i dear applicant this refers to your request for approval of proposed set-asides pursuant to sec_4942 revenue code the code b i of the internal our records indicate that you have been recognized as exempt of the code and not a private_operating_foundation under under sec_501 indicate that you are classified as a private_foundation under sec_509 sec_4942 and housing of historical maps documents and objects which collection is housed in historical buildings that you operate as research centers and museums available for public visitation and study your primary activity is the preservation further our records you have recently acquired real_property which contains the a building the property one-story remains of is located in a historic_district subject_to regulation with respect to building design among other things contiguous to your other properties m and n used for your parking needs library operate and is presently m is your research and reference a collection of historic buildings you own and n is the property the property is you plan to construct a five-story building on the property which you will use for storage of your collection of research if v page materials and historic objects meeting rooms suitable for lectures and seminars staff office space and parking at the ground level you anticipate that the construction will cost approximately x dollars and will be completed in several years you propose to set_aside up to y dollars for fiscal_year further set-asides and expenditures of ending march approximately z dollars will be required to complete the project the first set-aside funds will be used for architectural and engineering study conceptual designs and obtaining the necessary government approvals prior to commencing final design and construction within months after the date of the first set-aside the amount set_aside for the project will be paid sec_4942 of the code imposes a tax on the undistributed_income of year which has not been distributed before the first day of the second taxable_year following such taxable_year a private_foundation for any taxable sec_4942 of the code defines the term undistributed of any time income with respect to any private_foundation for any taxable_year as amount for such taxable_year exceeds the qualifying distributions made before such time out of such distributable_amount as the amount by which the distributable sec_4942 of the code defines the term qualifying_distribution generally as any amount_paid to accomplish one or more purposes described in sec_170 b any amount_paid to acquire an asset used or held for use directly in carrying out one or more purposes described in sec_170 b of the code or sec_4942 a of the code provides that an amount set_aside for a specific project which comes within one or more purposes described in sec_170 b qualifying_distribution if subparagraph b it meets the requirements of may be treated as a sec_4942 b of the code provides in relevant that an amount set_aside for a specific project shall meet part the requirements of this subparagraph if set-aside the foundation establishes to the satisfaction of the secretary that the amount will be paid for the specific project within years and that the project is one which can better be accomplished by such set-aside than by immediate payment of funds at the time of the g page sec_53 a -3 b of the foundation and similar excise_tax regulations the regulations provides that an amount set_aside for a specific project that is for one or more of the purposes described in sec_170 or b may be treated as a qualifying_distribution in the year in which set_aside but not in the year in which actually paid if the requirements of sec_4942 satisfied are satisfied if the private_foundation establishes to the satisfaction of the commissioner that the amount set-aside will be paid for the specific project within months after it set-aside satisfies the suitability test described in subparagraph satisfied the month period may extended by the commissioner the requirements of this paragraph b if the suitability test is otherwise for good cause shown be and this paragraph b is set_aside and the are sec_53 a -3 b of the regulations provides that specific projects that can be better the suitability test is satisfied if the private_foundation establishes to the satisfaction of the commissioner that the specific project for which the amount is set_aside is one that can be better accomplished by the set-aside than by the immediate payment of funds accomplished by the use of a set-aside include but are not limited to projects in which relatively long-term grants or expenditures must be made in order to assure the continuity of particular charitable projects example a plan to erect a building to house the direct charitable educational or other similar exempt activity of the private_foundation even though the exact location and architectural plans have not been finalized such project include for as represented the amount you will set_aside will be used to construct a building which will be used in your operations in furtherance of exempt purposes described in sec_170 b of the code within a 5-year period set-aside meets the requirements of sec_4942 b code and sec_53 a -3 b also the amounts set_aside will be distributed therefore we find that your proposed of the regulations of the accordingly we rule that the proposed set-aside of x dollars for fiscal_year ending march a sec_4942 of the code a qualifying_distribution within the meaning of section will be treated our approval of your set-aside for your fiscal_year ending march set-aside will in fact be pledged for the indicated specific project and that the pledged funds will be expended within the 5-year period required by sec_4942 b i of the code is based upon our understanding that the af page this ruling applies only to income set_aside for that particular taxable_year under sec_53_4942_a_-3 of the regulations your a future date or dates proposed set-aside must be evidenced by the entry of amount on your books_and_records as paid at shall be taken into account for purposes of determining your minimum_investment_return under sec_53 a -2 c of the regulations and any income attributable to such set-aside must be taken into account in computing adjusted_net_income under sec_53 a -2 d any amount which is set_aside a pledge or obligation to be a dollar we are informing the ep eo key district_office of this because this letter could help resolve any questions ruling about your exempt status you should keep it records filing your form_990-pf for the particular tax years also you should include a copy of this ruling in in your permanent if you have any immediate questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter including questions concerning reporting requirements please contact the toll free number or send correspondence to the following address internal_revenue_service ep eo customer service ep eo customer service office at for other matters a this ruling does not express or imply an opinion as to the tax consequences of the transactions or the organization’s qualification under other provisions of the code this ruling is directed only to the organization that requested it sec_6110 or cited as precedent of the code provides that it may not be used also sincerely robert c harper jr chief exempt_organizations technical branch
